883 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TENNESSEE ASPHALT COMPANY and Tennessee Road BuildersAssociation, Inc., et al., Plaintiffs-Appellants,v.Robert E. FARRIS, et al., Defendants-AppelleesDBE Roadbuilders Association, Inc., et al.,Intervenor-Defendants Appellees.
No. 87-5588.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1989.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
We previously ordered that this case be held in abeyance pending issuance by the Supreme Court of the decision that has now been reported as City of Richmond v. J.A. Croson Co., 488 U.S. ----, 109 S. Ct. 706, 102 L. Ed. 2d 854 (1989).  The Supreme Court there invalidated a city plan that required the subcontracting to minority-controlled business enterprises of at least 30% of the dollar amount of the construction contracts awarded by the city.  The Disadvantaged Business Enterprises program at issue in the present case bears certain similarities to the plan that was struck down in Croson.    The district court that originally heard this case is more familiar with the facts than we, and is in a better position to make the initial determination as to the plan's constitutionality under Croson.    Accordingly, the judgment of the district court is vacated, and the case is remanded for further consideration in light of City of Richmond v. J.A. Croson Co.